

117 HR 4970 IH: Rural Medical Residency Expansion Act of 2021
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4970IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Mr. O'Halleran (for himself, Mr. McKinley, Mr. Wenstrup, and Mr. Kind) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to establish a grant program to encourage the development and expansion of approved medical residency training programs in rural areas.1.Short titleThis Act may be cited as the Rural Medical Residency Expansion Act of 2021.2.Grant program to encourage the development and expansion of approved medical residency training programs in rural areas(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish a program to be known as the Rural Medical Residency Expansion Grant Program (in this section referred to as the Program) for purposes of awarding grants during the 10-year period beginning on such date to qualifying hospitals and entities (as defined in subsection (d)) to facilitate the development or expansion of approved medical residency training programs (as defined for purposes of section 1886(h) of the Social Security Act (42 U.S.C. 1395ww(h))).(b)ApplicationThe Secretary may award grants under the Program only to a qualifying hospital that submits to the Secretary an application at such time, in such manner, and containing such information as may be specified by the Secretary. Such award shall be in an amount determined appropriate by the Secretary.(c)Use of fundsFunds made available to a qualifying hospital pursuant to a grant awarded under the Program may only be used by such hospital to—(1)develop an approved medical residency training program; or(2)expand an existing such program.(d)Qualifying hospital and entity definedFor purposes of this section, the term qualifying hospital and entity means—(1)a hospital (as defined in section 1861 of the Social Security Act (42 U.S.C. 1395x));(2)a critical access hospital (as so defined);(3)a sole community hospital (as defined in section 1886(d)(5)(D)(iii) of such Act (42 U.S.C. 1395ww(d)(5)(D)(iii)));(4)a rural emergency hospital (as defined in section 1861(kkk)(2) of such Act (42 U.S.C. 1395x(kkk)(2))); or(5)an entity eligible for the Rural Residency Planning and Development Program administered by the Health Resources & Services Administration of the Department of Health and Human Services. (e)Reporting(1)Initial reportNot later than 1 year after the date specified in subsection (a), the Secretary of Health and Human Services shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate on how many qualifying hospitals and entities received funding under the Program and how many new residents were trained as a result of the Program.(2)Subsequent reportsThe Secretary of Health and Human Services shall submit to such Committees a report that identifies the practices of residents participating in the Program (including whether such residents are practicing in a rural area) 5 and 10 years after the report is submitted pursuant to paragraph (1).(f)FundingThere are authorized to be appropriated $100,000,000 for the 10-year period beginning with the first calendar year in which the Program is established for purposes of carrying out this section. 